Citation Nr: 1742558	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-41 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

This case was initially before the Board in November 2016 when the claim of whether new and material evidence had been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability was reopened.  The claim on the merits was remanded for further development.  The RO issued a supplemental statement of the case in March 2017, and the appeal is again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In the November 2016 BVA Remand, a VA addendum medical opinion was requested.  The VA examiner was instructed to state whether the Veteran has an acquired psychiatric disability that is superimposed upon his personality disorder.  The VA examiner was requested to conduct a new VA psychiatric examination if one was deemed necessary.  A VA addendum psychology medical opinion was obtained on January 5, 2017.  The VA examiner did not address all of the requested opinions.  Additionally, in the opinion provided, the VA examiner noted that his opinion was based on the May 2015 evaluation and without another examination, he could not comment on any psychiatric process that had emerged or resolved during the appeals period after the May 2015 evaluation.  It is unclear why an additional VA examination was not provided.

Because the January 2017 VA examiner did not follow the remand instructions in their entirety, an additional examination and opinion must be obtained.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The Board additionally notes that following the January 2017 VA medical opinion, a number of private and VA treatment records were associated with the claims file.  Some of these records reflect a diagnosis of PTSD, military sexual trauma (MST).  See January 17, 2017 VA treatment record.  The Board finds that the medical conclusions rendered in the January 2017 VA opinion are additionally inadequate because the VA examiner was unable to consider this additional new evidence when rendering his medical conclusions.  The Board notes that the RO, in January and April 2017 deferred rating decisions, noted that an addendum opinion should be obtained based on the new treatment records associated with the claims file.  This was not completed.

The Board also notes that records in the Veteran's Virtual VA claims file reflect that the Veteran has been awarded Social Security Administration (SSA) disability benefits.  The evidence of record does not show that VA has ever attempted to obtain the Veteran's disability benefits records from the SSA.  These records may be highly relevant to the Veteran's claim.  Therefore, VA must attempt to obtain these records.  

With respect to his PTSD claim, the Veteran has asserted that he was assaulted in service.  See January 2017 VA treatment record.  A review of the claims file reflects that he has not received proper notification of the requirements for a claim for service connection for PTSD based on in-service personal assault.  In Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that in cases of personal assault, VA must first inform the claimant that he or she may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his or her account of an in-service assault, and suggest potential sources for such evidence.  Then, VA must assist him or her in the submission of alternative sources of evidence, by providing additional time to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on his or her behalf.  The Court has emphasized that, in claims of service connection for PTSD based on in-service personal assault pursuant to 38 C.F.R. § 3.304(f), the VA has a heightened burden of VCAA notification.  Id.  Thus, a remand is also required for the RO to provide the Veteran with such notice.  

While on remand any additional VA and private treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who have treated the Veteran for his claimed disability. After securing any necessary authorization from him, obtain all identified treatment records.

If possible, the Veteran himself should submit this evidence in order to expedite his case.  

Regardless of whether the Veteran responds all outstanding VA treatment records (if any) should be obtained.

2.  Send the Veteran a VCAA notice letter pertaining to the claim for service connection for an acquired psychiatric disorder, to include PTSD, an anxiety disorder, and MDD.  The letter should include the criteria necessary to support service connection for an acquired psychiatric disorder other than PTSD and service connection for PTSD, to include based on in- service personal assault.  38 C.F.R. § 3.304(f).  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

3.  Attempt to obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  

All requests for records and their responses should be clearly delineated in the claims folder.  The AOJ should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable.

4.  Following the development set forth in Remand paragraphs 1 through 3, schedule the Veteran for a VA psychiatric evaluation to determine the nature and etiology of any acquired psychiatric disability present.  All appropriate tests should be conducted.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  

The examiner must identify and diagnose all acquired psychiatric disorders, to include those that may have resolved during the appeals process.  

For each diagnosed psychiatric disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to his active service.  

The examiner is asked to opine whether it is at least as likely as not (a 50 percent probability of greater) that the Veteran's claimed in-service personal assault occurred.  

The examiner must also offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD, and, if so, whether it is at least as likely as not that the Veteran's PTSD is the result of any in-service claimed event, to include the personal assault (if it is believed to have occurred).

With regard to the previous diagnosis of a personality disorder, the examiner must state whether the Veteran also has an acquired psychiatric disorder that is superimposed upon the personality disorder.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

